Citation Nr: 0733220	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-25 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for respiratory 
condition due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1952 to November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  In an April 2000 rating decision the RO determined that 
new and material evidence had not been received to reopen the 
claim for service connection for respiratory condition due to 
asbestos exposure; that determination has become final.

3.  Evidence added to the record since the April 2000 rating 
decision is either cumulative or redundant of the evidence of 
record or does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received and a claim 
of entitlement to service connection for respiratory 
condition due to asbestos exposure may not be reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in February 2005.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issues addressed in this decision have been 
met and all identified and authorized records relevant to 
this matter have been requested or obtained.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.

A review of the February 2005 VCAA notice shows the RO 
identified the basis for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Board finds the notice 
requirements pertinent to the issue addressed in this 
decision have been met and that all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Adequate opportunities to submit evidence and 
request assistance have been provided.  The Board also finds 
the available medical evidence is sufficient for an adequate 
determination.  Further attempts to obtain additional 
evidence would be futile.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a March 1992 rating decision the RO denied entitlement to 
service connection for respiratory condition due to asbestos 
exposure.  It was noted, in essence, that there was no 
evidence of service incurrence or aggravation and no evidence 
of continuity of symptoms or treatment following service.  It 
was also noted that the service records did not document a 
significant exposure to asbestos, and the veteran's military 
occupational specialty did not suggest that he had a 
significant exposure.  The veteran did not appeal this 
decision.

In an April 2000 rating decision the RO determined that new 
and material evidence had not been received to reopen the 
claim for service connection for respiratory condition due to 
asbestos exposure.  The veteran had submitted a letter from a 
private doctor.  The RO stated that the letter did not show 
exposure to asbestos during the veteran's service and was not 
material to the issue.  The veteran did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.104 (2007).

The evidence received since the April 2000 rating decision 
includes copies of X-ray reports from October 1988, 
October 1990, and September 1991.  The veteran also submitted 
a copy of a private medical letter dated January 1989.  These 
records are copies of medical records previously considered 
by the RO in its March 1992 decision.

The Board notes that the copy of the January 1989 physician's 
letter was submitted after the issuance of the July 2005 
Statement of the Case.  The RO did not need to readjudicate 
the claim as the letter was a copy of a letter that the RO 
had previously considered in making its March 1992 
determination.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
April 2000 rating decision is not new, and is either 
cumulative or redundant of the evidence of record or does not 
raise a reasonable possibility of substantiating the claim.  
The evidence added to the record does not include competent 
evidence relating the post-service respiratory condition to 
any event, injury, or disease diagnosed in service which was 
the basis for the prior determination.  The copies of medical 
reports are redundant of the evidence previously considered 
and do not raise a reasonable possibility of substantiating 
the claim.  As the information provided in support of the 
application to reopen the claim does not include new and 
material evidence, the appeal must be denied.




ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for respiratory 
condition due to asbestos exposure; the appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


